Per Curiam.

There were two serious charges made against the respondent involving the conversion of funds deposited with Mm in escrow and that he knowingly issued worthless checks connected with the same transaction.
The Referee has found that the respondent’s guilt on each of the charges of professional misconduct has been established by overwhelming evidence. The record fully supports the Referee’s findings.
The report of the Referee should be confirmed and respondent should be disbarred.
Peck, P. J., Callahan, Van Voorhis and Breitel, JJ., concur.
Respondent disbarred.